Citation Nr: 0820556	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-10 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than March 24, 2003, 
for the grant of service connection for mild degenerative 
changes, left acromioclavicular joint.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  This case was remanded by the Board in 
November 2007 for additional development.


FINDINGS OF FACT

1.  A claim for service connection for a left shoulder 
disorder was denied by a May 1999 Board decision.

2.  A claim to reopen the issue of entitlement to service 
connection for a left shoulder disorder was not filed prior 
to March 24, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 24, 
2003, for the grant of service connection for mild 
degenerative changes, left acromioclavicular joint, have not 
been met.  38 U.S.C.A. §§ 5103A, 5107, 5108, 5110, 7104 (West 
2002); 38 C.F.R. §§ 3.400, 20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in October 2006 satisfied the duty to notify provisions.  
There can be no prejudice to the veteran because service 
connection was granted for the disorder at issue, the 
disability evaluation is not on appeal here, and the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date.  "In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled."  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 491 (2006).  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

A decision by the Board is final regarding an issue; unless, 
such a decision is appealed to the United States Court of 
Appeals for Veterans Claims (Court), ordered for 
reconsideration by the Chairman of the Board, or is revised 
on the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 7102(a), 7103, 7104, 7111, 7252(a), 7266 (West 2002); 38 
C.F.R. § 20.1100.  Once a decision becomes final, new and 
material evidence is required to reopen the claim which was 
denied.  38 U.S.C.A. § 5108.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).

Where service connection is established based on receipt of 
new and material evidence received within an appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. § 3.400(q), (r).

In May 1995, the veteran filed a claim for entitlement to 
service connection for a left shoulder disorder.  An August 
1995 rating decision denied the claim.  The veteran appealed 
this decision and the Board remanded the claim for additional 
development in both September 1997 and February 1998.  
Subsequently, a May 1999 Board decision denied the veteran's 
claim.  The May 1999 Board decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

On March 24, 2003, the veteran filed a claim to reopen the 
issue of entitlement to service connection for a left 
shoulder injury.  A September 2003 rating decision denied the 
veteran's claim on the basis that new and material evidence 
had not been submitted.  Subsequently, a July 2005 rating 
decision granted service connection for mild degenerative 
changes, left acromioclavicular joint and assigned an 
effective date of March 24, 2003.  The veteran contends that 
the effective date of the grant of service connection for 
mild degenerative changes, left acromioclavicular joint 
should be the date that he received an initial diagnosis in 
1995.

As previously stated, in a May 1999 decision, the Board 
denied the veteran's claim for entitlement to service 
connection for a left shoulder disorder.  The veteran did not 
appeal this decision to the Court nor did he file a motion 
for reconsideration under 38 U.S.C.A. § 7103 or revision for 
clear and unmistakable error under 38 U.S.C.A. § 7111.  
Therefore, the May 1999 decision is final and binding on this 
matter.  Accordingly, it follows that the veteran's 
contention that an effective date of 1995 should be assigned 
is without merit because the May 1999 Board decision was a 
final adjudication with respect to the issue of entitlement 
to service connection for a left shoulder disorder.

As such, the proper effective date in this case is the later 
of the date of the claim to reopen the issue on appeal, March 
24, 2003, and the date that entitlement arose.  In order to 
establish service connection for a disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The medical evidence of record shows that a left shoulder 
disorder was first diagnosed in a September 1995 VA joints 
examination report.  Subsequently, a June 15, 2005 private 
medical report provided an etiological opinion that related 
the veteran's left shoulder disorder to his period of active 
military service.

Again, the general rule regarding effective dates of awards 
of service connection, pursuant to 38 U.S.C.A. § 5110(i) and 
38 C.F.R. § 3.400(q), (r), is that the effective date of the 
award of service connection shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
In this case, the veteran's claim to reopen the issue on 
appeal was received on March 24, 2003 and date entitlement 
arose was June 15, 2005, when the first medical evidence of a 
nexus between the veteran's disabilities and military service 
was dated.  Accordingly, an effective date earlier than March 
24, 2003 for service connection for mild degenerative 
changes, left acromioclavicular joint, cannot be granted 
under the provisions of 38 U.S.C.A. § 5110(i).  See also 38 
C.F.R. § 3.400(q), (r).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than March 24, 2003, for the grant 
of service connection for mild degenerative changes, left 
acromioclavicular joint, is denied.


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


